Case 5:20-cv-00075-LEK-ATB Document1 Filed 01/21/20 Page 1 of 22
U.S. DISTRICT ra -N.D. OF N.Y

   

  

ol

 

UNITED STATES DISTRICT COURT

‘CLOCK
NORTHERN DISTRICT OF NEW YORK aT___O'CL

John M. Domurad, Clerk - Syracuse
eee

 

 

 

)
Meg) 6 ON Plaintiff(s) Civil Case No.: >: 2O- Ne OBIS ek] pas
VS. ) COMPLAINT PURSUANT
) TO THE AMERICANS
s ) WITH DISABILITIES ACT
CPS Defendant(s) )
Plaintiff(s) demand(s) a trialby: JURY << COURT (Select only one).

 

 

 

Plaintiff(s) in the above-captioned action, allege(s) as follows:
JURISDICTION

if, This is a civil action seeking judgment, relief and/or damages brought pursuant to the
Americans with Disabilities Act, 42 U.S.C. § 12101 et seg., as amended, for
discrimination based upon a disability and the failure to accommodate same. This Court
has jurisdiction of this action pursuant to 28 U.S.C. §§ 1331 and 1343(4).

| PARTIES
2, a. Plaintiff: YW A Raps
Address: aa A DUCat XE:
Yuu by

 

b. Plaintift; SACLE WO

Address:

 

 

 

Additional Plaintiffs may be added on a separate sheet of paper.
Case 5:20-cv-00075-LEK-ATB Document1 Filed 01/21/20 Page 2 of 22

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

 

‘ )
Sip) Plaintiff(s) ) Civil Case No.:
ARN WIA )
vs. ) COMPLAINT FOR
) EMPLOYMENT
) DISCRIMINATION
) BASED UPON AGE

mM ONG t/Spetendants

 

Z
Plaintiff(s) demand(s) a trial by: JURY X COURT (Select only one).

 

 

 

 

Plaintiff(s) in the above-captioned action, allege(s) as follows:
JURISDICTION
1. Jurisdiction is conferred on this court pursuant to 29 U.S.C: §§ 626(c)(1). Ifthe plaintiff is
a federal employee, jurisdiction is conferred on this court pursuant to 29 U.S.C. § 633a(c).

PARTIES

2. a. Plaintiff: Cp

Address: 12e4 WnCupUAUAE Rol
(Lod), IN \20aey

 

b. Plaine _\ YUL YA Rom 4
Address: ae Cf DEL Conf : L
Via, AM 12007

 

Additional Plaintiffs may be added on a separate sheet of paper.
Case 5:20-cv-00075-LEK-ATB Document1 Filed 01/21/20 Page 3 of 22

a. Defendant: Z

Official Position: Ve

Address:

 

 

 

b. Defendant: ndrea_levendausu
Official Position: CPt Wen
Address: AC. | Mola (nso dh
Cc (ak
Chideen's Dour

Additional Defendants may be added on a separate sheet of paper.

This action is brought pursuant to the Age Discrimination in Employment Act of 1967, 29
U.S.C. §§ 621-634(b), as amended, for employment discrimination based on age.

Venue is invoked pursuant to 28 U.S.C. § 1391.
The conduct complained of in this action involves:
(A)  __ Failure to employ
(B) ___ Termination of employment

(C) x Failure to promote

(D) _____ Unequal terms and conditions of employment
(E) Reduction in wages
(F) Retaliation

(G) Other acts as specified below:

 
Case 5:20-cv-00075-LEK-ATB Document1 Filed 01/21/20 Page 4 of 22

b, Defendant: Yo) Ko (ys
Official Position: LM net TUea rin 4
Address: Un (A ‘ol W)

 

= th Suifany Mvanr inlaw)

c. Defendant: _8

Official Position: A CLA Wt
Address: cb asty Wadd

 

 

Additional Defendants may be added on a separate sheet of paper.

4, 3 FACTS

Set forth the facts of your case which substantiate your claim of violation of your civil
and/or Constitutional rights. List the events in the order they happened, naming defendants

involved, dates and places. .

Note: You must include allegations of wrongful conduct as to EACH and EVERY
defendant in your complaint. (You-may use additional sheets as necessary).

— OC ek = pafineal whl mourn alley -

 

 

= AO0I-200% — DNV jun halt Crore

 

—paryinwd At & uid dlol -Schdel Unc

 

- Pohddui — Mu ci Ri [ |
Case 5:20-cv-00075-LEK-ATB Document1 Filed 01/21/20 Page 5 of 22

By CAUSES OF ACTION

Note: You must clearly state each cause of action you assert in this lawsuit.

FIRST CAUSE OF ACTION

ull England diel get invclvedd .

 

BintAviowy (holt Wis nwerl

 

(PS - (ult 7

SECOND CAUSE OF ACTION ;
Ph(Ut4vepn OF  (runtloic = Wien 0 = la
Yank hue 20

 

=Snort perl har glass

 

THIRD CAUSE OF ACTION

 

 

 

 

 
Case 5:20-cv-00075-LEK-ATB Document1 Filed 01/21/20 Page 6 of 22

FACTS

7. Set forth the facts of your case which substantiate your claim of discrimination. List the
events in the order they happened, naming defendants involved, dates and places.

Note: Each fact should be stated in a separate paragraph; paragraphs should be
numbered sequentially.

You must include allegations of wrongful conduct as to EACH and EVERY
defendant in your complaint.

The facts surrounding my claim of discrimination are:

Volante (ult
\adlie-
ku Cam

 

 

 

 

 

8. (a) Mydateofbirthis: | i ae

(vb) My age at the time of the alleged discriminatory act was:

 

9. I filed charges with the New York State Division on Human Rights or the New York City
Commission on Human Rights regarding the alleged discriminatory acts on or about:

r :
oor BB Mer, _ 0lau(l4 2

(Date)

 

10. I filed a Notice of Intent with the Equal — Commission on or about:
_, 20
(Date)
Case 5:20-cv-00075-LEK-ATB Document1 Filed 01/21/20 Page 7 of 22

11. The Equal Employment Opportunity Commission issued a Notice-of-Right-to-Sue letter
(copy attached) which was received by me on or about:

Manda 2Y*, 20

(Date)

12. The plaintiff is an employee within the meaning of 29 U.S.C. § 630(f).
13. The plaintiff is within the age limits as prescribed by 29 U.S.C. § 631(a).

14. The defendant(s) is (are) an employer, employment agency, or labor organization within the
meaning of 29 U.S.C. § 630(b) (c) and (d).

15. The defendant(s) is (are) engaged in commerce within the meaning of 29 U.S.C. § 630(h).

16. In accordance with 29 U.S.C. § 626(d) and § 633(b), more than sixty (60) days have
elapsed since filing a charge alleging unlawful discrimination with the New York State

Division of Human Rights, the New York City Commission on Human Rights or the Equal

Employment Opportunity Commission.

17. If plaintiff is a federal employee and has not filed a complaint with the Equal Employment
Opportunity Commission, in accordance with 29 U.S.C. § 633a(d) a thirty (30) day Notice
of Intent to File this action must been given to the Equal Employment Opportunity
Commission before an action may be brought in this Court.

 

18. PRAYER FOR RELIEF

WHEREFORE, plaintiff(s) request(s) that this Court grant the following relief:

< mcllicA
(Aw tp my crlolY)
MOG totuct wilh CRE

I declare under penalty of perjury that the foregoing is true and correct.

patep: _?)/ A} | [>
SY” (coy

Signature of Plaintiff(s)
(all Plaintiffs must sign)

 
Case 5:20-cv-00075-LEK-ATB Document1 Filed 01/21/20 Page 8 of 22

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

 

 

 

 

)
Plaintiff(s ) Civil Case No.:
( UR A)
vs. Myon ) CIVIL
) RIGHTS
) COMPLAINT
LM Defendant(s) ) PURSUANT TO
42 U.S.C. § 1983
Plaintiff(s) demand(s) a trial by: JURY COURT (Select only one).

 

 

Plaintiff(s) in the above-captioned action, allege(s) as follows:

JURISDICTION

1, This is a civil action seeking relief and/or damages to defend and protect the rights
guaranteed by the Constitution of the United States. This action is brought pursuant to 42
U.S.C, § 1983. The Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331,

1343(3) and (4) and 2201.
PARTIES

2, Plaintitt (Wn (A coy A
Adéress: DLO DUAnL fk:

 

 

Additional Plaintiffs may be added on a separate sheet of paper.

3, a, Defendant:

 

Official Position:

 

Address:

 

 

 
Case 5:20-cv-00075-LEK-ATB Document1 Filed 01/21/20 Page 9 of 22

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

 

 

 

 

 

 

= VV
‘. 0 Merah A
iid j Plaintiff(s) ) Civil Case No.:
: )
VS. ) CIVIL COMPLAINT
) PURSUANT TO
OD ( ) TITLE VII OF THE
Defendant(s) ) CIVIL RIGHTS ACT,
AS AMENDED
Plaintiff(s) demand(s) a trial by: JURY COURT (Select only one).
. JURISDICTION

1, Jurisdiction is conferred on this court pursuant to 42 U.S.C. § 2000e-5.

PARTIES

2. Plaintiff: Sarevema fh CoS
dd ur

Mey

Address:

 

 

Additional Plaintiffs may be added on a separate sheet of paper.

a. Defendant: . CPS

Official Position:

 

Address:

 

 

 
Case 5:20-cv-00075-LEK-ATB Document1 Filed 01/21/20 Page 10 of 22

b. Defendant:

 

Official Position:

 

Address:

 

 

 

This action is brought pursuant to;

X Title VII of the Civil Rights Act of 1964, as amended, codified at 42 U.S.C.
§ 2000¢ ef seq., and the Civil Rights Act of 1991, for employment discrimination
based on race, color, religion, sex or national origin.

Pregnancy Discrimination Act of 1978, codified at 42 U.S.C. § 2000e(k), as
amended, Civil Rights Act of 1964, and the Civil Rights Act of 1991, for
employment discrimination based on pregnancy.

Venue is invoked pursuant to 28 U.S.C. s 1391.

Defendant’s conduct is discriminatory with respect to the following (check all that apply):

  
   
 

(A) My race or color.

(B) My religion.

(C) My sex (or sexual harassment).
(D) igin.

(E)

(F)

 

The conduct complained of in this action involves:

(A) Failure to employ.

(B) _ __ Termination of employment.

(C) __ Failure to promote.

(D) Unequal terms and conditions of employment.
(E) - Reduction in wages.

(F) Retaliation.

(G) Other acts as specified below:

 

 
Case 5:20-cv-00075-LEK-ATB Document1 Filed 01/21/20 Page 11 of 22

7. PRAYER FOR RELIEF

WHEREFORE, plaintiff(s) request(s) that this Court grant the following relief:

 

 

 

 

 

 

I declare under penalty of perjury that the foregoing is true and correct.

 

 

DATED:
Winn LW
thal - Preolulk
Signature of Plaintiff(s)

(all Plaintiffs must sign)
Case 5:20-cv-00075-LEK-ATB Document1 Filed 01/21/20 Page 12 of 22

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

 

)
CR \ Plaintiff(s) ) Civil Case No.:
VS BIVENS
) ACTION
)
N ihr Qo Oe petendant(s )

 

 

 

Plaintiff(s) demand(s) a trial by: JURY COURT (Select only one).

 

 

Plaintiff(s) in the above-captioned action, allege(s) as follows:
JURISDICTION

li This is a civil action brought pursuant to Bivens v. Six Unknown Named Agents of the
Federal Bureau of Narcotics, 403 U.S. 388 (1971). The Court has jurisdiction over this
action pursuant to 28 U.S.C. §§ 1331 and 2201.

PARTIES

Plaintiff fu wit) Covy vk olacan of F Wwe
husloownd Clcvaree ch Lavvenolve Si

Address: =

 

shown Uvald rmvoltcouferr

— ‘! sgl

Additional Plaintiffs may be added on a separate sheet of paper.

 

3. a. Defendant:

 

‘Official Position:

{Maal tp ail yd (a | Wnchiel ec

 

 

 

Address:
Rind - -
val ie Lb atatvigat
My Soda vorlpron le
wi ‘apm
—Queh A pink

— US hed a!
Case 5:20-cv-00075-LEK-ATB Document1 Filed 01/21/20 Page 13 of 22

b. Defendant:

Official Position: So Sl oA WWW AAC
Address: Hl ob ; oF Vb €0

 

 

 

Cc, Defendant: (yy (Loy
_ Official Position: Td Wen
Address: ( QLAC + \t UK

 

 

Additional Defendants may be added on a separate sheet of paper.

4. FACTS

Set forth the facts of your case which substantiate your claim of violation of your civil
and/or Constitutional rights. List the events in the order they happened, naming defendants

involved, dates and places.

Note: You must include allegations of wrongful conduct as to EACH and EVERY
defendant in your complaint, (You may use additional sheets as necessary).

 

-Eyrad to tahoe rradltrrodlhN

 

 

 

 
Case 5:20-cv-00075-LEK-ATB Document1 Filed 01/21/20 Page 14 of 22

15, PRAYER FOR RELIEF
WHEREFORE, plaintiff(s) request(s) that this Court grant the following relief:
To MeL
SES.

 

I declare under penalty of perjury that the foregoing is true and correct.

DATED: (lay AO .

 

Signature of Plaintiff(s)
(all Plaintiffs must sign)

02/2010
Case 5:20-cv-00075-LEK-ATB Document1 Filed 01/21/20 Page 15 of 22

CERTIFICATE OF SERVICE BY MAIL

State of New York

County of ( ACI CI (J (Ch
I, (Yd Rodd hereby certify that I am the plaintiff herein and

served a copy of the following document(s):

SS:

 

 

 

| (Specify document(s)
Rook “Rodess | (Name of petson/Addressee)
at: ue Livin SULLY LAY (Address to which document(s)
__ were sent) | |

 

U pedo We
by mailing and s depositing a true and correct gopy Of said document(s) in a mailbox located

at: Af KH Wl ( \ hale
on the following date: ld Qu (1 ’

I certify that the foregoing is true and correct.

DATED: | | Mer (Lov

Signature of Plaintiff

FORM I (2)
 

Case 5:20-cv-00075-LEK-ATB Documen

U.S. Department of Justice
United States Marshals Service

PROCIASRECEIFPING RETURN

See Instructions for “Service of Process by the U.S. Marshal”
on the reverse of this form.

 

 

 

 

 

PLAINTIFF CP S COURT CASE NUMBER
DEFENDANT \) TYPE OF PROCESS
Up /. angers
SERVE NAME OF INDIVIDUAL, CC <OH ‘ORPORATION, ETC., TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR C ONDEMN
> ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code) : YL
AT ml 5 207

 

SEND NOTICE OF SERVICE Copy | TO ) REQUESTER AT NAME. AND ADDRESS BELOW:

PT yt pone th ' »Y OPS
PLL hdethaJ
L_

= ee ee oe oy Number of process to be

at

I served with this Form - 285

 

Number of parties to be
served in this case

Check for service
on U.S.A.

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses, All

meron Numbers, and Estimated Times Available For Service):

CW Suypue — teres
Erausl

Fold

 

Signature of Attorney or other Originator requesting service on behalf of:

 

O PLAINTIFF
1 DEFENDANT

TELEPHONE NUMBER DATE

 

 

 

 

SPACE BELOW FOR USE OF U.S. MARSHAL ONLY — D

 

OT WRITE BELOW THIS LINE

 

1 acknowledge receipt for the total | Total Process] District District
number of process indicated. of Origin to Serve
(Sign only first USM 285 if more

than one USM 2835 is submitted) No. No.

Signature of Authorized SM?

eputy or Clerk Date

 

 

 

 

i i

 

 

 

 

i i

 

I hereby certify an m that I (1 have pers served, LJ have Ickal evidency
on the individuph company, corporation, ety’, at the pddress shown/aboyyor én the

 

 

 

i
fof service have executed as shown in/*Remarks”, the process described
individual, cokupany, corparation, ctc.-«hown at the address inserted below,

nn
CL] Therebl. certify ahd return that I am spat to ipa the nia chan se“sion, etc., named above (See remarks below)

Name and title of “ ee Ce /

A person of suitable ‘
Cl or Mme in the defendant s
usual place of abode.

—— |

 

Address (complete only Ly \ than ee
J

  

Date of Service | Time am

pm

 

 

Signature of U.S. Marshal or Deputy

 

 

\

 

 

 

 

 

 

 

 

Service Fee Total Mileage Cafrges | Forwarding Fee | Total Charges | Advance Deposits | AMountlowed to U.S. Marshal or Amount of Refund
(includinggtiideavors) |
\ |
REMARKS: \/ t)
PRIOR EDITIONS 1. CLERK OF THE COURT USM-285 TSG
MAY BE USED (Instructions Rey. 12/08)

(acork.
 
    

= “FROCESS RECEIPT AND RETURN
US. Dep artment of Justice vo See Instructions for “Service of Process by the U.S. Marshal”

United States Marshals Service \ | on the reverse of this form.
COURT CASE NUMBER

. 1) SnenN Te lovaw CA “CPS aa PROCESS /OT eral :

 

 

 

 

 

DEFENDANT
a Meyer ole] 4)
> NAME OF INDIVIDUAL, COMPANY, CORPORATION, ETC., TO SERVE OR DESCRIPTION OF PROPERTY aa CONDEMN
oe (Street or RFD, Apartment'No., City, State and ZIP Code)
SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW: _ i Number of process to be

I served with this Form - 285
| 8)

 

| umber of parties to be
ed in this case 9)

  
   
  

L
F

t Check for service
-~\ on U.S.A. 1 0 )
G SERVICE (Include Business and Alternate Addresses, All

 

 

 

  

 

 

 

 

 

 

 

 

SPECIAL INSTRUCTIONS. OR OTH IN E
Telephone ‘Numbers, and

Fold
Signature of Attomey or other Originator requesting service on behalf of: TELEPHONE NUMBER DATE

0 PLAINTIFF ~ , |
- oO
12) 13) G verenvanr ]14) A! Bad Y 15) (9-1 [9

SPACE BELOW FOR USE OF U.S. MARSHAL ONLY — DO NOT WRITE BELOW THIS LINE
I acknowledge receipt for the total District District Signature of Authorized USMS Deputy or Clerk Date
number of process indicated. | of Origin to Serve
(Sign only first USM 285 if more va
than one USM 2835 is submitted) aw No, No.

 

 

 

 

 

 

 

 

I hereby certify and return that | [J have personally served, C] have legal evidence of service, C) have executed as shown in “Remarks”, the process described
on the individual, company, corporation, etc., at the address shown above or on the individual, company. corporation, etc., shown ‘at the address inserted below.

 

mi hereby certify and retum that I am unable to locate the individual, company, corporation, etc., named above (See remarks below)
A person of suitable age and dis-

rved (if not showy above)
(J cretion then residing in the defendant's

Name and title of individual
Wen RoGt - Alf ) worl ft- 4a a . = place —

Address (completeYonly if different than shown above)
\ DIT Signature of U.S. Marshal or Deputy —

Amount owed to U.S. Marshal or Amount of Refund

 

pm

 

 

 

 

 

Service Fee Total Mileage Charges | Forwarding Fee | Total Charges | Advance Deposits

ee (including endeavors)
\_

1

REMARKS: \/ _
Warrant Gr Sho) 2eloaduy

FORM USM-285 (Rex. 12/15/86)

 

 

 

 

 

 

ono 1. CLERK OF THE COURT
 

Gv-00075-LEK-ATB Documentpiy GGG HEC RIPPING RETURN

20;
USS. Depat sent of

 

 

ustice : ike
> . See Instructions for “Service of Process by the U.S. Ma shal”
United States Marshals Service on the reverse of this form. mua
PLAINTI p (Ce S COURT CASE NUMBER
DEFENDANT er Rees TYPE OF PROCESS

 

 

SERVE NAME y ou ¥ COMPANY, INLIAL. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
| @

= wz Mado hun

Steet or RFD, Apartment No,, City, State and ZIP Cade)
AT (Yr) KY 13039

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW: ‘

—— = = = om ey Number of process to be

[— I served with this Form - 285

 

Number of parties to be
served in this case

Check for service
on U.S.A.

a

 

l
SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business und Alternate Addresses, All

Telephone Numbers, and Estimated Times Available For Service):
Fold Fold

 

i igi i i 3 TELEPHONE BE
Signature of Attorney or other Originator requesting service on behalf of: CO PLAINTIFF NUMBER DATE
O DEFENDANT

SPACE BELOW FOR USE OF U.S. MARSHAL ONLY — DO NOT WRITE BELOW THIS LINE

 

 

 

 

 

 

 

I acknowledge receipt for the total | Total Process] District District Signature of Authorized USMS Deputy or Clerk Date
number of process indicated. of Origin to Serve

(Sign only first USM 285 if more

than one USM 285 is submitted) No. No.

 

 

 

 

 

 

 

 

Thereby certify and return that 1 [1] have personally served, L] have legal evidence of service, [1] have executed as shown in “Remarks”, the process described
on the individual, company, corporation, etc., at the address shown above or on the individual, company, corporation, etc., shown at the address inserted below.

(J Ihereby certify and return that I am unable to locate the individual, company, corporation, etc., named above (See remarks below)

 

 

Name and title of individual served (if not shown above) : A person of suitable age and dis-
[] cretion then residing in the defendant’s
usual place of abode.
Address (complete only if different than shown above) Date of Service | Time am
pm

 

 

Signature of U.S. Marshal or Deputy

 

 

 

 

 

 

 

 

 

 

Service Fee Total Mileage Charges | Forwarding Fee | Total Charges | Advance Deposits | Amount owed to U.S. Marshal or Amount of Refund
(including endeavors)
REMARKS:
PRIOR EDITIONS 1. CLERK OF THE COURT FORM USM-285 (Rev. 12/15/80)

MAY BE USED (Instructions Rey. 12/08)
Case 5:20-cv-00075-LEK-ATB Document1 Filed 01/21/20 Page 19 of 22

; PROCESS RECEIPT AND RETURN
U.S. Department of Justice See Instructions for “Service of Process by the U.S. Marshal”

United States Marshals Service on the reverse of this form.
COURT CASE NUMBER

PLAINTIFF y (Y\ Qh WW) Tock a\ . 3)
TYPE OF PROCESS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEFENDANT
2) 4)
SERVE NAME OF INDIVIDUAL, COMPANY, CORPORATION, ETC.. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
>
ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)
AT 6)
SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW: __| Number of process to be
(served with this Form - 285
| l 8)
Number of parties to be
7) j Served in this case 9)
L
| 1 Check for service.
jh iis a i i ii i eee ee jon U.S.A. 10)
SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Altemate Addresses, All
Jelephone ‘Numbers, and Estimated Times Available For Service): Fold
11)
i : igi i i : TELEPHONE NUMBER DATE
Signature of-Attomey or other Originator requesting service on behalf of: C0 PLAINTIFF
12) 13) © DEFENDANT |14) 15)

SPACE BELOW FOR USE OF U.S. MARSHAL ONLY — DO NOT WRITE BELOW THIS LINE
I acknowledge receipt for the total | Tota] Process] District District Signature of Authorized USMS Deputy or Clerk , Date
number of process indicated. of Origin to Serve
(Sign only firse USM 285 if more
than onc USM 285 is submitted) No, No.

 

 

 

 

 

I hereby certify and retum that IL) have personally served, () have legal evidence of service, LD) have executed as shown in “Remarks”, the process described
on the individual, company, corporation, etc., at the address shown above or on the individual, company. corporation, etc.. shown ‘at the address inserted below.

 

{] 1 hereby certify and retum that I am unable to locate the individual, company, corporation, etc., named above (See remarks below)
A person of suitable age and dis-

Name and title of individual served (if not shown above) Oo en rae i ig
cretion then residing in the defendant's
usual place of abode.

 

Date of Service | Time am

Address (complete only if different than shown above)
pm

 

 

Signature of U.S. Marshal or Deputy

 

 

 

 

 

 

 

 

 

 

Service Fee Total Mileage Charges | Forwarding Fee | Total Charges | Advance Deposits. | Amount owed to U.S. Marshal or Amount of Refund
(including endeavors)
REMARKS:
MG Gea 1, CLERK OF THE COURT FORM WSMCISS Cex DSBS)

MAY BE USED
Case 5:20-cv-00075-LEK-ATB Document1 Filed 01/21/20 Page 20 of 22

UNITED STATES DISTRICT COURT
FOR THE
NORTHERN DISTRICT OF NEW YORK

Form 1A. Notice of Lawsuit and Request for Waiver of Service of Summons

rey (PS -Koatl Gwe - Wouthouk
[as (B) 2 aay of (c) Mule AOL ]

A lawsuit has been commenced against you (or the entity on whose behalf you are addressed). A copy of
the complaint is attached to this notice. It has been filed in the United States District Court for the (D) Northern

District of New York and assigned docket numbe
) cv B- 200

This is not a formal summons or notification from the court, but rather my request that you sign and
return the enclosed waiver of service in order to save the cost of serving you with a judicial summons and an
additional copy of the complaint. The cost of service will be avoided if I receive a signed copy of the waiver
within (F)__- days after the date designated below as the date on which this Notice and Request is

sent. I enclose a stamped and addressed envelope (or other means of cost-free return) for your use. An extra
copy of the waiver is also attached for your records.

If you comply with this request and return the signed waiver, it will be filed with the court and no
summons will be served on you. the action will then proceed as if you had been served on the date the waiver is
filed, except that you will not be obligated to answer the complaint before 60 days from the date designated
below (or before 90 days from that date if your address is not in any judicial district of the United States).

If you do not return the signed waiver within the time indicated, I will take appropriate steps to effect
formal service in a manner authorized by the Federal Rules of Civil Procedure and will then, to the extent

authorized by those Rules, ask the court to require you (or the party on whose behalf you are addressed) to pay
the full costs of such service. In that connection, please read the statement concerning the duty of parties to
waive the service of the summons, which i is set forth on the reverse side (or at the foot) of the waiver form.

I affirm that this request is being sent to you on behalf of the plaintiff, this 20 day of

AVN __ 2014 ‘ \
\ {| VW/\ 3

Signature of Plaintiff's Attorney or Unrepresented Plaintiff
NOTES: ‘

A- Name of individual defendant (or name of officer or agent of corporate defendant)
‘B - Title, or other relationship of individual! to corporate defendant

C «Name of corporate defendant, if any

D.- District

E - Docket number of action .
F - Addressee must be given at least thirty (30) days (Sixty (60) days if located in foreign country) in which to retum waiver

COPY ONLY FORM “C”
Form 1A
Case 5:20-cv-00075-LEK-ATB Document1 Filed 01/21/20 Page 21 of 22

UNITED STATES DISTRICT COURT
FOR THE
NORTHERN DISTRICT OF NEW YORK

" Meunr-Q poe is

(Name of Plaintiff'g Anorey or Unrepresented Plaintiff)
T acknowledge The your request that I waive service of summons in the action of

, which is case number

i

CV. in the United States District Court for the Northern
Docket N umber)

 

District of New York. I have also received a copy of the complaint in the action, two (2) copies of this
instrument, and a means by which I can return the signed waiver to you without cost to me.

I agree to save the cost of service of a summons and an additional copy of the complaint in this lawsuit
by not requiring that I (or the entity on whose behalf I am acting) be served with judicial process in the manner

provided in Rule 4.

I (or the entity on whose behalf I am acting) will retain all defenses or objections to the lawsuit or to the
jurisdiction or venue of the court except for objections based on a defect in the summons or in the service of the
summons,

I understand that a judgment may be entered against me (or the party on whose behalf] am acting) if an

answer or motion under Rule 12 is not served upon you within SIXTY (60) days after
__, or within NINETY (90) days after the date if the request

(date request was sent)

was sent outside the United States.
0 | is l 4 \ [V\ ANN aw

(Date) { (Signattre:
Printed/typed name: ONY a\ (2a. J

ar iL Va ALU
olWcieagu RN _,

Duty to Avoid Unnecessary Costs of Service of Summons
(Please refer to the reverse side of this form for information on your Duty to Avoid
Unnecessary Costs of Service of Summons)

 

COPY ONLY FORM “C” ¥ Wo Q\ ) -
Form 1B np |
Case 5:20-cv-00075-LEK-ATB Document1 Filed 01/21/20 Page 22 of 22

CPS2020
Megan A.Rogers
Federal Lawsuit against CPS
January, 20 2020

Overview

Perjury

Kidnapping
Stalking

Slander

Racism

Domestic Terrorism
Hate Crime

Evidence

Photos of Cult Activity
Witnesses

Background Check/Types of Music
Religion/ We are not the same

Poisioned/ 8*hours after giving birth
False Accussations

Invasion of Privacy

Mental Abuse/ They are medicated
Conspiracy

Page 1
